OFFICE      OF THE   ATTORNEY GENERAL     OF TEXAS
                                   AUSTIN
GROVERSELLERS
ATTORNEY
       GENERAL                                                   _---.--




Honorable Clifford  Graver
Aoting County Attorney
Cottls county
Paduoah, Texas




               Your letter    of ET0
 oplnlon     of this   department

      a person. who 18

Code, ara ooplllm
                                         spotism,    however,    we do
                                          oi the88    statutes    for




prohibited   degree and that the ooontl tax ararssor-oollsotor
oannot legally    appoint suoh parson as hb deputy.
                                                                 460



Honorable   Clltiord   Grates   - peg6 2


          In rlaw o? the opinlona of this drpartmnt   hareto-
for@ nenthml,    copies of nhlab am anelom& hamwith, we
doom it unnoosrrary to furthat dlsoullo the qathutlm involved.




AR&It
mal.